                      Case 2:20-cv-00512-JCM-DJA Document 27 Filed 05/08/20 Page 1 of 7



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                     ***
                 7    HARVEST SMALL BUSINESS                                  Case No. 2:20-CV-512 JCM (DJA)
                      FINANCE LLC,
                 8                                                                            ORDER
                                                              Plaintiff(s),
                 9
                             v.
               10
                      VALBRIDGE PROPERTY ADVISORS, INC.,
               11     et al.,
               12                                        Defendant(s).
               13
               14            Presently before the court is Harvest Small Business Finance, LLC’s (“plaintiff”) motion
               15     to remand to state court. (ECF No. 18). Matthew Lubawy, Lubawy and Associates, Inc., and
               16     Valbridge Property Advisors, Inc. (collectively “defendants”) filed a response (ECF No. 21), to
               17     which plaintiff replied (ECF No. 26).
               18     I.     Background
               19            The instant action arises from the allegedly fraudulent appraisal of two commercial
               20     properties. (ECF No. 5). Defendants appraised the commercial properties that would stand as
               21     collateral for two small business loans plaintiff made to a nonparty business owner, who had
               22     planned to operate Checkers restaurants. (ECF Nos. 5; 18 at 7). The nonparty business owner
               23     defaulted on his loans, and plaintiff discovered that the collateral properties were
               24     “catastrophically over-valued.”   (ECF No. 18 at 7).         On October 31, 2019, plaintiff sued
               25     defendants in state court, alleging professional negligence, breach of commercial real estate
               26     contract, intentional misrepresentation, and negligent misrepresentation. (ECF No. 5).
               27            In state court, defendants filed a motion to dismiss and to compel arbitration. (ECF No.
               28     18 at 7). The state court denied the motion on March 4, 2020, “finding, inter alia, there was no

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00512-JCM-DJA Document 27 Filed 05/08/20 Page 2 of 7



                1     enforceable agreement to arbitrate between the parties.” Id. (emphasis omitted); (see also ECF
                2     No. 1 at 2). On March 12, defendants removed the action to this court. (ECF No. 1).
                3     II.    Legal Standard
                4            “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power
                5     authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting
                6     Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). Pursuant to 28
                7     U.S.C. § 1441(a), “any civil action brought in a State court of which the district courts of the
                8     United States have original jurisdiction, may be removed by the defendant or the defendants, to
                9     the district court of the United States for the district and division embracing the place where such
              10      action is pending.” 28 U.S.C. § 1441(a).
              11             Because the court’s jurisdiction is limited by the constitution and 28 U.S.C. §§ 1331,
              12      1332, “[t]he threshold requirement for removal under 28 U.S.C. § 1441 is a finding that the
              13      complaint contains a cause of action that is within the original jurisdiction of the district
              14      court.” Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th Cir. 2003) (quoting Toumajian
              15      v. Frailey, 135 F.3d 648, 653 (9th Cir. 1998)). Thus, “it is to be presumed that a cause lies
              16      outside the limited jurisdiction of the federal courts and the burden of establishing the contrary
              17      rests upon the party asserting jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042
              18      (9th Cir. 2009).
              19             Upon notice of removability, a defendant has thirty days to remove a case to federal court
              20      once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              21      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              22      charged with notice of removability “until they’ve received a paper that gives them enough
              23      information to remove.” Id. at 1251.
              24             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
              25      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              26      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              27      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              28      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:20-cv-00512-JCM-DJA Document 27 Filed 05/08/20 Page 3 of 7



                1     order or other paper’ from which it can determine that the case is removable.” Id. (quoting 28
                2     U.S.C. § 1446(b)(3)).
                3            A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C.
                4     § 1447(c).   On a motion to remand, the removing defendant must overcome the “strong
                5     presumption against removal jurisdiction” and establish that removal is proper. Hunter, 582 F.3d
                6     at 1042 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992) (per curiam)). Due to this
                7     strong presumption against removal jurisdiction, the court resolves all ambiguity in favor of
                8     remand to state court. Id.
                9     III.   Discussion
              10             A. Remand
              11             “In scrutinizing a complaint in search of a federal question, a court applies the well-
              12      pleaded complaint rule.” Ansley, 340 F.3d at 861 (citing Caterpillar Inc. v. Williams, 482 U.S.
              13      386, 392 (1987)). “For removal to be appropriate under the well-pleaded complaint rule, a
              14      federal question must appear on the face of a properly pleaded complaint.” Id. (citing Rivet v.
              15      Regions Bank of La., 522 U.S. 470, 475 (1998)).
              16             Alternatively, a United States district court has jurisdiction under § 1332 when there
              17      exists “complete diversity of citizenship” between the parties and the amount in controversy
              18      must exceed $75,000.00, exclusive of interest and costs. See 28 U.S.C. § 1332(a); Matheson v.
              19      Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). However, the forum
              20      defendant rule codified in Section 1441(b)(2) expressly prohibits removal on the basis of
              21      diversity jurisdiction in cases where “any of the parties in interest properly joined and served as
              22      defendants is a citizen of the [s]tate in which [the] action is brought.” 28 U.S.C. § 1441(b)(2);
              23      see also Ayemou v. Amvac Chem. Corp., 312 Fed. Appx. 24, 30 (9th Cir. 2008) (“[A] diversity
              24      action may be removed only when there is no in-state defendant under 28 U.S.C. § 1441(b)
              25      commonly called the forum defendant rule.”) (internal quotations omitted).
              26             In its notice of removal, defendants aver that the court now has federal question
              27      jurisdiction over this action pursuant to 28 U.S.C. § 1331. (ECF No. 1 at 3). But in its
              28      opposition to remand, defendants argue that “it was the [s]tate [c]ourt’s misapplication and

James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:20-cv-00512-JCM-DJA Document 27 Filed 05/08/20 Page 4 of 7



                1     misunderstanding of the Seventh Amendment and [Federal Arbitration Act’s (“FAA”)]
                2     application to this matter which confers federal question jurisdiction.” (ECF No. 21 at 3).
                3     Defendants go on to concede that “[p]laintiff’s [c]omplaint does not allege any [f]ederal [c]auses
                4     of [a]ction . . . .” Id. at 9.
                5             Next, defendants concede that they were precluded from removing this action on the
                6     basis of diversity because Matthew Lubawy and Lubawy and Associates, Inc. are a Nevada
                7     resident and corporation, respectively. (ECF No. 21 at 7–8). Although “[d]efendants concede
                8     that removal based upon diversity jurisdiction would also be procedurally deficient at this time,”
                9     they nonetheless argue that such deficiency “does not destroy the [c]ourt’s subject matter
              10      jurisdiction based upon diversity.” Id. at 8.
              11              Thus, defendants’ removal rests solely on their belief that Grable & Sons Metal Prod.,
              12      Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005) (“Grable”), Gunn v. Minton, 568 U.S. 251
              13      (2013) (“Gunn”), and the resulting “Gunn-Grable exception” allow them to drag this action into
              14      federal court. (See generally ECF No. 21). In Grable, the Supreme Court held that “[t]here
              15      is . . . another longstanding, if less frequently encountered, variety of federal ‘arising under’
              16      jurisdiction, this Court having recognized for nearly 100 years that in certain cases federal-
              17      question jurisdiction will lie over state-law claims that implicate significant federal issues.”
              18      Grable, 545 U.S. at 312 (citing Hopkins v. Walker, 244 U.S. 486, 490–491 (1917)).
              19              However, the Grable court specifically clarified that the scope of this doctrine has been
              20      limited over time. Id. at 312–314. The Supreme Court ultimately held that “federal jurisdiction
              21      over a state law claim will lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3)
              22      substantial, and (4) capable of resolution in federal court without disrupting the federal-state
              23      balance approved by Congress.” Gunn, 568 U.S. at 258 (citing Grable, 545 U.S. at 313–314).
              24              Defendants contend that the application of the Seventh Amendment and the FAA is a
              25      necessarily-raised, actually-disputed, and substantial federal issue.         (ECF No. 21 at 9–11).
              26      Defendants also believe that the federal-state balance will not be disrupted because but-for the
              27      home state defendant rule, they would have been able to remove this action based on diversity
              28      jurisdiction. Id. at 11–12.

James C. Mahan
U.S. District Judge                                                     -4-
                      Case 2:20-cv-00512-JCM-DJA Document 27 Filed 05/08/20 Page 5 of 7



                1               The court assumes arguendo that the Seventh Amendment and the FAA do, in fact,
                2     present a necessarily-raised, actually-disputed, and substantial federal issue.1 Even based on this
                3     assumption, the court finds that remand is appropriate. Asserting jurisdiction over this action
                4     would disrupt the federal-state balance, particularly because defendants removed this action only
                5     after the state court ruled on the applicability of the Seventh Amendment and the FAA to this
                6     action.
                7               First, the court finds that the home-state defendant rule precludes removal in this action,
                8     which indicates that the federal-state balance approved by Congress requires that this action
                9     proceed in state court. Further, there is clear Supreme Court precedent indicating that “[g]iven
              10      the substantive supremacy of the FAA, but the Act’s nonjurisdictional cast, state courts have a
              11      prominent role to play as enforcers of agreements to arbitrate.” Vaden v. Discover Bank,
              12      556 U.S. 49, 59 (2009) (citing Southland Corp. v. Keating, 465 U.S. 1, 15 (1984); Moses H.
              13      Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 (1983)); see also Hall St. Assocs.,
              14      L.L.C. v. Mattel, Inc., 552 U.S. 576, 581–82 (2008) (“As for jurisdiction over controversies
              15      touching arbitration, the [FAA] does nothing . . . in bestowing no federal jurisdiction but rather
              16      requiring an independent jurisdictional basis.”).
              17                The court also finds a strong policy against allowing defendants a second bite at the apple
              18      in federal court after losing in state court. See, e.g., Bell v. City of Boise, 709 F.3d 890, 897 (9th
              19      Cir. 2013) (“The Rooker–Feldman doctrine forbids a losing party in state court from filing suit in
              20      federal district court complaining of an injury caused by a state court judgment, and seeking
              21      federal court review and rejection of that judgment.”); Moore v. Permanente Med. Grp., Inc.,
              22      981 F.2d 443, 447 (9th Cir. 1992) (“Defendants may not ‘experiment’ in state court and remove
              23      upon receiving an adverse decision.”).
              24                Here, defendants contend that the state court coming to, by their estimation, the wrong
              25      conclusion creates jurisdiction over this action. Not so. If any such jurisdiction exists, it is
              26      because the FAA is a necessarily-raised, actually-disputed, and substantial federal issue. The
              27
              28                1
                               Although the court need not reach these issues for the purpose of adjudicating the
                      instant motion, the court notes that this assumption is dubious at best.
James C. Mahan
U.S. District Judge                                                    -5-
                      Case 2:20-cv-00512-JCM-DJA Document 27 Filed 05/08/20 Page 6 of 7



                1     defendants were well aware of the FAA, which supposedly justified removal, when they filed
                2     their state-court motion. Thus, if removal of this action were ever appropriate, it was appropriate
                3     only before the state court considered and rejected defendants’ arguments under the FAA.
                4            The state court was—and is—capable of resolving the underlying state-law claims and
                5     considering the FAA’s applicability thereto. Indeed, the state court considered defendants’
                6     argument that the FAA required arbitration. The state court disagreed. Only then did defendants
                7     remove.
                8            Accordingly, the court finds that exercising jurisdiction over this action would upset the
                9     federal-state balance Congress has struck. The court grants plaintiff’s motion to remand.
              10             B. Attorney fees
              11             Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require payment of
              12      just costs and any actual expenses, including attorney fees, incurred as a result of the removal.”
              13      Under this provision, the decision whether to award attorney’s fees or not, “is left to the district
              14      court’s discretion, with no heavy congressional thumb on either side of the scales.” Martin v.
              15      Franklin Capital Corp., 546 U.S. 132, 139 (2005). That is not to say the courts’ discretion is
              16      unlimited. See id. at 139−140 (“Discretion is not whim,” but should be “guided by sound legal
              17      principles.”). The Supreme Court has held that “the standard for awarding fees should turn on
              18      the reasonableness of the removal.” Id. at 141. Thus, “absent unusual circumstances, courts may
              19      award attorney’s fees under § 1447(c) only where the removing party lacked an objectively
              20      reasonable basis for seeking removal.” Id.
              21             “[D]istrict courts retain discretion to consider whether unusual circumstances warrant a
              22      departure” from the general rule. Martin, 546 U.S. at 141; accord Gardner v. UICI, 508 F.3d
              23      559, 561 (9th Cir. 2007). While the Supreme Court has not defined what makes removal
              24      objectively unreasonable, lower courts have looked to the clarity of the relevant law at the time
              25      of removal. See Kent State Univ. Bd. of Trs. v. Lexington Ins. Co., 512 Fed. Appx. 485, 489 (6th
              26      Cir. 2013) (“Among other factors, objective reasonableness may depend on the clarity of the law
              27      at the time the notice of removal was filed.”) (internal citations and quotations omitted); Lussier
              28      v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1066 (9th Cir. 2008) (“[T]he test is whether the

James C. Mahan
U.S. District Judge                                                  -6-
                      Case 2:20-cv-00512-JCM-DJA Document 27 Filed 05/08/20 Page 7 of 7



                1     relevant law clearly foreclosed the defendant’s basis of removal.”); Lott v. Pfizer, Inc., 492 F.3d
                2     789, 793 (7th Cir. 2007) (“As a general rule, if, at the time the defendant filed his notice in
                3     federal court, clearly established law demonstrated that he had no basis for removal, then a
                4     district court should award a plaintiff his attorneys’ fees.”).
                5            However, the reasons for such departure should be “faithful to the purposes of awarding
                6     fees under § 1447,” which⎯according to the Supreme Court⎯are “to deter removals sought for
                7     the purpose of prolonging litigation . . . , while not undermining Congress’ basic decision to
                8     afford defendants a right to remove as a general matter” Martin, 546 U.S. at 140−141.
                9            In light of the foregoing discussion, the court finds that defendants’ removal constitutes
              10      impermissible forum-shopping in the hopes of securing a de facto appeal of the state court’s
              11      adverse decision. This sort of removal is patently unreasonable and needlessly prolongs the
              12      litigation. Accordingly, the court finds that an award of attorney fees is appropriate.
              13      IV.    Conclusion
              14             Accordingly,
              15             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              16      remand (ECF No. 18) be, and the same hereby is, GRANTED.
              17             IT IS FURTHER ORDERED that plaintiff is eligible for an award of attorney fees
              18      incurred by defendants’ unreasonable removal of this action.
              19             IT IS FURTHER ORDERED that plaintiff shall, within 14 days of this order, file an
              20      appropriate motion for the fees it incurred preparing and litigating the motion to remand in
              21      accordance with Fed. R. Civ. P. 54(d) and Local Rule 54-14.
              22             IT IS FURTHER ORDERED that the matter of Harvest Small Business Finance, LLC v.
              23      Valbridge Property Advisors, Inc. et al., case number 2:20-cv-00512-JCM-DJA, be, and the
              24      same hereby is, REMANDED to the Eighth Judicial District Court, Clark County, Nevada.
              25             DATED May 8, 2020.
              26                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              27
              28

James C. Mahan
U.S. District Judge                                                    -7-
